Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 2 (Fig 15) in the reply filed on 12/1/21 is acknowledged. Claims 7-10 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the notches” is indefinite because “at least one notch” was previously defined. It is unclear if there is a plurality or a possible singular notch. Furthermore, “the non-constant characteristic” is indefinite because “at least one characteristic” was defined. It is unclear if there is a single characteristic or a possible plurality.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6000216 (Vauchel) in view of US 5897120 (Scavo).
Regarding claim 1, 12, Vauchel teaches a propulsion unit comprising a thrust reverser door for the aircraft propulsion unit (Fig 3, col 3 ll. 6-19, col 3 l. 61-col 4 l. 16, abstract; turbojet propulsion unit comprising reverser door 12), said door being configured to move between a folded-back position in which the door does not deflect a flow of air and a deployed position in which the door deflects a flow of air (door 12 pivots between forward thrust/folded-back position in Fig 3 to deployed/reverse thrust position wherein it deflects air), said door comprising: a first face in contact with the flow of air during operation (radially inner face of door 12), a second face opposite the first face (radially outer face of door 12), and a first edge that is configured to be oriented, during operation, toward a fixed part when the door is in the folded-back position (Fig 3; first, forward edge of door 12 oriented toward fixed frame 5, 6), a seal positioned at the first edge, having a connection zone connected to the door (seal 11 positioned at the first edge connecting to the door 12 and sealing against the frame 5, 6).
Vauchel is silent as to the seal comprising a projecting part that is offset in a forward direction with respect to the first edge when the door is in the folded-back 
Regarding claim 2-4, 6, Vauchel in view of Scavo teaches the rigid core comprises a first zone positioned in the projecting part of the seal and a second zone positioned in the connection zone of the seal (Scavo, annotated below), the rigid core has a length and at least one characteristic that is not constant over the length (Fig 4; rigid core has fingers 80 and slots 82 along its axial length; the characteristic is either the axial length or the circumferential continuation of the core, neither of which are constant due to the presence of the slots and fingers; alternatively, the characteristic is the curvature/profile of the core as shown in Fig 2, which is non-constant due to curvature of the core adjacent the first edge). It would have been obvious to one of 
In Vauchel in view of Scavo, the seal will be placed at the upstream edge of the blocker door, and extend forward to seal against the fixed frame in Vauchel. Thus, the notches will be located at the upstream edge of the core because the seal will be facing upstream, and therefore Vauchel in view of Scavo teaches the rigid core comprises at least one notch that extends from an upstream edge of the rigid core (Fig 4 of Scavo; notches 82 extend from an edge of the rigid core – the end of fingers 80 – which will be the upstream edge when the combination of Vauchel in view of Scavo is made). It would have been obvious to one of ordinary skill in the art at the time of filing to make the rigid core comprising at least one notch that extends from an upstream edge of the rigid core in order to provide better sealing force and sealing engagement, as taught by Scavo.
Regarding claim 5, Vauchel in view of Scavo teaches the notches have dimensions that are adjusted so as to vary the non-constant characteristic of the rigid core (Scavo, col 6 ll. 42-65; notches/slots have width and length dimensions that may be adjusted according to a specific application; width and length of the notch varies the .

    PNG
    media_image1.png
    418
    708
    media_image1.png
    Greyscale

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6000216 (Vauchel) in view of US 5897120 (Scavo) as applied to claim 1 above, and further in view of US 2004/0150165 (Grondahl).
Regarding claim 5, Vauchel in view of Scavo teaches the claim, as presented above. However, even if it was not construed as teaching the claim, Grondahl teaches that the fingers and notches on a seal may be unevenly spaced and/or diverging/narrowing in shape (see Fig 7-9, para 52, 82; diverging slots 26, fingers 30 with non-constant shape and/or uneven spacing; thus, the shape and width of the fingers of rigid core would be varied along the axial length of the core and along the circumferential length). It would have been obvious to one of ordinary skill in the art at the time of filing to make the notches having dimensions that are adjusted so as to vary the non-constant .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6000216 (Vauchel) in view of US 5897120 (Scavo) as applied to claim 1 above, and further in view of US 4022948 (Smith).
Regarding claim 11, Vauchel in view of Scavo further teaches the seal is made of elastomer (Scavo col 5 l. 50-col 6 l. 5) but is silent as to overmolding onto the rigid core. However, Smith teaches that overmolding an elastomeric material onto a rigid core was well known in the art (col 3 ll. 1-55). It would have been obvious to one of ordinary skill in the art at the time of filing to overmold the elastomeric material onto the rigid core, as taught by Smith. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, overmolding an elastomeric material over a rigid core yields predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741